THE UNITED ILLUMINATING COMPANY 401(k)/EMPLOYEE STOCK OWNERSHIP PLAN (“THE UI KSOP”) Amended & Restated to Incorporate All Amendments Since the 1997 Restatement and the Applicable Provisions of the 2007 Cumulative List (Including Selected Provisions of the Pension Protection Act of 2006) GENERALLY EFFECTIVE AS OF JANUARY 1, 2002 ADOPTED AS OF JULY 28, 2008 TABLE OF CONTENTS Page ARTICLE I 1 ESTABLISHMENT OF PLAN 1 1.01 Establishment of Plan 1 1.02 Purpose of Plan 1 1.03 Nature of Plan 1 ARTICLE II 1 ELIGIBITLIYT FOR PARTICIPATION 2 2.01 Eligible and Ineligible Classes of Employees 2 2.02 Participation On the Effective Date 3 2.03 General Participation Rule 3 2.04 Transfer In or Out of Eligible Class of Employees 3 2.05 Rehired Employees 3 2.06 Misclassification or Mistake of Fact 3 2.07 Absence from Employment 4 ARTICLE III 6 FUNDING 6 3.01 Funding Policy 6 3.02 Company Contributions 7 3.03 Reversion of Contributions to the Company 13 3.04 After-Tax Employee Contributions 14 3.05 Forfeitures 15 3.06 Investment of Contributions 15 3.07 Valuation of Company Stock 19 3.08 Expenses of Plan Amendment and Administration 19 3.09Fund is Sole Source of Benefits 20 3.10Transfers 21 3.11Suspension of Salary Reduction Agreements 21 ARTICLE IV 22 ALLOCATIONS AND ACCOUNT BALANCES 22 4.01Books and Records to Show Account Balances 22 4.02Separate Accounts Maintained 22 4.03Allocation of Contributions 22 4.04Allocation of Accruals; Application of Dividends 24 4.05Valuation and Allocation of the Fund 26 4.06Account Balance Subject to Change Until Distributed 27 ARTICLE V 22 BENEFITS AND VESTING 28 5.01Benefits Are Based on Account Balances 28 5.02Vesting in Account Balances 28 5.03Normal Retirement Benefits 28 5.04Early Retirement Benefits 28 5.05Deferred Retirement Benefits 28 5.06Disability Retirement Benefits 28 5.07Death Benefits 29 5.08Benefits Before Termination of Employment 29 5.09Benefits Following Termination of Employment 32 5.10Changes in Vesting Provisions 34 5.11No Vesting or Benefits Except As Expressly Provided 34 5.12Loans to Participants 35 i ARTICLE VI 38 PAYMENT OF BENEFITS 38 6.01General Rules for Payment 38 6.02Commencement of Benefits 44 6.03Code Section 401(k) Restrictions on Distribution 45 6.04Form of Payment 46 6.05Eligible Rollover Distributions 47 6.06Automatic Rollover Distributions 49 6.07Payment of Death Benefits 49 6.08Designation of Beneficiaries 49 6.09Benefit Elections 50 6.10Information to be Furnished Participant 51 6.11Payments to Minors or Incompetents 51 6.12Settlement of Small Benefits 51 6.13Suspension of Benefits Upon Reemployment 52 6.14Discharge of Obligation; Receipt and Release 52 6.15Nonalienation of Benefits 52 6.16Benefit Claims Procedures 53 6.17Qualified Domestic Relations Order Procedures 55 6.18Unclaimed Benefits 56 ARTICLE VII 57 LIMITATIONS ON BENEFITS 57 7.01Limitation on Defined Contribution Plan Annual Additions 57 7.02Benefit Reductions to Meet Annual Addition Limitations 59 7.03Handling of Excess Amounts Caused by Annual Additions Limitation 59 7.04Salary Reductions in Excess of Permissible Dollar Limits 60 7.05Limitations on Salary Reduction Contributions 61 7.06 Average Contribution Percentage Test for Company Matching and Voluntary After-Tax Contributions 67 ARTICLE VIII 73 TOP HEAVY REQUIREMENTS 73 8.01When Top-Heavy Provisions Are Operative 73 8.02Top-Heavy Minimum Contributions 74 8.03Top-Heavy Minimum Vesting 75 8.04Determination of Top-Heavy Status 76 ARTICLE IX 76 LEVERAGE, VOTING RIGHTS AND OTHER PROVISIONS RELATING TO STOCK 76 9.01Leverage 76 9.02Voting of Stock 77 9.03Voting of Unallocated Stock 79 9.04Restrictions on Stock Distributed 79 9.05Puts, Calls and Options 79 9.06Protections and Rights Are Nonterminable 79 9.07Diversification Election Rights Prior to January 1, 2007 79 9.08Dissenters’ Rights 80 ARTICLE X 81 AMENDMENT, MERGER OR TERMINATION 81 10.01Amendment 81 10.02Merger or Consolidation 81 10.03Termination 82 10.04Termination Distributions 82 ii ARTICLE XI 83 PARTICIPATING EMPLOYERS 83 11.01Application of Plan to Participating Employers 83 11.02Adoption of Plan 83 11.03Extent of Participation 83 11.04Transfer of Employees Among Employers 83 11.05Plan Administration and Expenses 84 11.06Plan Amendment 84 11.07Termination of an Employer's Participation 85 11.08Restrictions on Amendments, Mergers or Terminations by Employers 85 ARTICLE XII 85 PLAN FIDUCIARIES AND ADMINISTRATION 85 12.01Administration by Named Fiduciaries 85 12.02Administrative and Investment Committee 86 12.03Duties, Powers and Authority of the Plan Administrator 86 12.03ADuties, Powers and Authority of the Investment Committee 87 12.04Agent for Service of Legal Process 87 12.05Company Actions 88 12.06Communications To and From Plan Fiduciaries 88 12.07Multiple Capacities; Fiduciary Duties 88 12.08Reliance; Fiduciary Liability; Exoneration 89 12.09Indemnification of Fiduciaries 89 12.10Bonding 89 ARTICLE XIII 90 MISCELLANEOUS PROVISIONS 90 13.01Plan for Exclusive Benefit of Employees 90 13.02Rights of Participants Not Expanded 90 13.03Plan Subject to Insurance Contracts and Trusts 91 13.04Governing Law and Savings Clause 91 13.05Headings 91 13.06Gender and Number 91 13.07Definitions 91 GLOSSARY 91 EXECUTION PAGE 106 APPENDIX A 107 Matching Contributions 107 APPENDIX B 108 Limitation on Annual Additions Prior to January 1, 2008 108 APPENDIX C 110 Required Minimum Distributions Prior to January 1, 2003 110 EXHIBIT A 112 Participating Employers As of January 1, 2008 112 iii Section ARTICLE I ESTABLISHMENT OF PLAN 1.01Establishment of Plan.Effective as of August 1, 1998, The United Illuminating Company Employee Savings Plan was merged into The United Illuminating Company Employee Stock Ownership Plan.The United Illuminating Company (the “Company”) amended and restated its employee stock ownership plan to reflect such merger, and to incorporate certain changes required by the Family Medical Leave Act of 1993, the Uniformed Services Employment and Reemployment Act of 1994, the Small Business Job Protection Act of 1996 and the Taxpayer Relief Act of 1997.The Plan was further amended and restated effective retroactively as of January 1, 1997, by a restatement adopted on September 24, 2001, to incorporate all amendments made to the Plan since the prior restatement and to bring the Plan into compliance with applicable provisions of the Small Business Job Protection Act of 1996 that were effective for Plan years beginning after December 31, 1998, as well as with applicable provisions of the Internal Revenue Service Restructuring and Reform Act of 1998, and the Community Tax Relief Act of 2000. Effective as of January 1, 2002, except as otherwise specified herein, the Plan is hereby amended and restated to incorporate all Plan amendments made since the 1997 restatement, including amendments made pursuant to the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), the final regulations under Section 401(a)(9) of the Code and applicable provisions of the 2007 Cumulative List (including certain provisions of the Pension Protection Act of 2006). 1.02Purpose of Plan.The purpose of the Plan is to provide eligible Employees with an opportunity and incentive to save for their retirement, and to enable eligible Employees and their Beneficiaries to share in the growth and prosperity of the Company by providing them ownership of Company Stock. 1.03Nature of Plan.The Plan is intended to qualify as a defined contribution 401(k) plan, and a stock bonus plan and trust meeting the requirements of Sections 401(a), 501(a) and related provisions of the Internal Revenue Code.The Plan is also intended to allow leveraged acquisitions of Company Stock and, accordingly, is intended to meet the requirements of Sections 409 and 4975(e)(3) of the Code pertaining to employee stock ownership plans.The ESOP portion of the Plan, as defined in the Glossary of the Plan, is intended to be, and shall remain, primarily (that is, more than 50%) invested in Company Stock. 1 Section ARTICLE II ELIGIBILITY FOR PARTICIPATION 2.01Eligible and Ineligible Classes of Employees.All salaried and hourly Employees except those in the ineligible classes of Employees designated below, shall be eligible to participate in the Plan upon completing the eligibility requirements of Sections 2.02 or 2.03.The following classes of Employees shall be ineligible to participate in the Plan: (i) Non-Participating Collectively Bargained Employees:Employees included in a unit of Employees covered by a collective bargaining agreement which does not provide for their participation in the Plan or any particular feature thereof, where such benefits were the subject of good faith bargaining; (ii) Employees of Non-Participating Employers:Individuals who are employed by Related Employers of the Company which have not adopted the Plan for the benefit of their Employees. (iii) Leased Employees:Individuals who are classified by the Company as Leased Employees under Section 414(n) of the Code, even if the individual actually is, or is reclassified by the Internal Revenue Service as, a common law employee of the Company; (iv) Project Employees:Individuals who are classified by the Company as Project Employees and who were retained to work on one or more discrete projects of a finite duration, unless the Company extends Plan participation to such individuals pursuant to a written agreement; (v) Per Diem or Casual Workers:Individuals who are classified by the Company as per diem or casual and who work only on an “as needed basis”; (vi) Temporary Employees:Individuals who are classified by the Company as employed on a temporary basis, provided that their employment does not continue beyond one (1) year; (vii) Independent Contractors or Contract Workers:Individuals who are classified by the Company in good faith as independent contractors or contract workers and not common law employees, as evidenced by the fact that the Company is not paying such individuals through the Company’s payroll system or withholding taxes from his or her compensation, even if the individual actually is, or is reclassified by the Internal Revenue Service as, a common law employee of the Company; and 2 Section (viii) Individuals Waiving Participation:Any individuals who have knowingly waived their right to participate in the Plan, as evidenced by a written agreement to that effect. During any period when an Employee is included in an ineligible class of Employees, he shall be ineligible to become a Participant in the Plan, or if otherwise a Participant, shall be ineligible to make Salary Reduction Contributions and share in Company contributions.Effective January 1, 2006, notwithstanding the foregoing, with respect to the ineligible Employees described in subparagraphs (iv) (project employees), (v) (per diem or casual workers) and (vi) (temporary employees) above, if any such Employee is credited with 1000 Hours of Service during a Plan Year, then such Employee shall be in an eligible class of Employees and shall participate in the Plan in accordance with Section 2.04. 2.02Participation On the Effective Date.Each eligible Employee employed by the Company on the Effective Date, who was a Participant in the Prior Plan, shall continue as a Participant.Each Employee of the Company on the Effective Date who was not a Participant in the Prior Plan shall be or become a Participant in accordance with Sections 2.03 or 2.04. 2.03General Participation Rule.Except as otherwise provided in Section 2.04, en eligible Employee not becoming a Participant under Section 2.02, above, shall become a Participant as of the Employee’s date of hire. 2.04Transfer In or Out of Eligible Class of Employees.In the event a Participant becomes ineligible to participate in the Plan because he is no longer a member of an eligible class of Employees, such Employee shall resume his status as an Eligible Participant under the Plan immediately upon his return to an eligible class of Employees.In the event an Employee who is not a member of the eligible class of Employees becomes a member of the eligible class, such Employee shall commence participation in the Plan immediately upon becoming a member of the eligible class. 2.05Rehired Employees.If a rehired Employee meets the participation requirements and is in an eligible class of Employees at the time of his rehire, he shall become a Participant or resume his status as an eligible Participant under the Plan immediately upon his rehire.If the Employee had not met participation and eligibility requirements as specified in this Article prior to separation from employment, such Employee shall be eligible to participate in the Plan in accordance with Section 2.03. 2.06Misclassification or Mistake of Fact.Any contribution made by the employer because of a mistake of fact must be returned to the Company within one year of the contribution.If a misclassification or mistake is made 3 Section concerning the participation of an Employee in the Plan, either by including an ineligible Employee, or excluding an eligible Employee, and if such mistake is not timely discovered and corrected for the Plan Year in which it occurred, upon discovery of such error in a subsequent Plan Year an adjustment to the Employee's Account Balances shall be made. In the case of the inclusion of an ineligible Employee, (a) the portion of such Employee's Account Balance attributable to Salary Reduction Contributions for a period of ineligibility shall be distributed to the individual, and (b) the portion of such Employee's Account Balance attributable to Company Contributions for the period of ineligibility shall be returned to the Company as a mistaken contribution in accordance with Section 3.03(a) hereof if return is requested within one year of payment; otherwise such amount shall be treated as a forfeiture and allocated in accordance with Section 3.05 hereof. In the case of the exclusion of an eligible Employee, the Company shall correct such error as soon as practicable by making a qualified non-elective contribution to the Plan on behalf of the Employee that is equal to the Actual Deferral Percentage for the Employee’s group (either Highly Compensated Employees or Non-Highly Compensated Employees), as applicable, for each Plan Year during which the Employee was omitted from participation in the Plan.
